DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 52-54, the claims is directed to the shape of the positive projections, which is recited to be obtained through applying a function to a base shape to obtain the designed positive projection.  It is unclear whether these limitations are recited in such a way to be incorporated as a method step in the embossing method, since they appear to be mathematical calculations which are performed separately from the printing process.  Where they are performed as part of the production process, it is not believed that the prior art of record would teach or render obvious this calculation step.  Where they are not performed as part of the production process, it does not appear that the method performed by routine operation of the structures taught by Boegli as applied to claims 35 and 51 above are distinguishable from the limitations of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-44, 46, 47, 49 and 51-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boegli (US PG Pub 2005/0279147).
For claim 35:  Boegli teaches an embossing device (see Fig. 4a) configured to emboss light-reflecting areas on a foil material (see paragraph 2), the embossing device comprising: a pair of rollers 18, 19 configured to form a roller nip for admission of the foil material, the pair of rollers including a first roller and a second roller 18, 19, each one of the first roller and second roller having, at their respective surfaces in a perimeter, a plurality of polyhedron-shaped positive projections 5 and a plurality of negative projections 4 complementary to the polyhedron-shaped positive projections 5 (see Fig. 4a), wherein the plurality of positive projections 5 arranged according to a two-dimensional grid (see Fig. 4a, the majority of the surface of the roller 18 is covered with a grid defined by adjacent squares composed of the elements 5), each one of the plurality of positive projections extending over an individual height from a base side of the positive projection at a surface of the first roller to a top side of the positive projection in a direction away from a rotation axis of the first roller 18 (see Fig. 4a, the projection 5 extending upward from the surface of the cylinder 18 and away from the rotation axis of the roller 18), and each negative projection 4 extending from a surface of the second roller 19 to a bottom side of the negative projection (see Fig. 4a and Fig. 2, the projection 4 appears to be an indention into the cylinder towards the cylinder rotation axis, the projection can be considered to extend from the peak toward a bottom side which is in the direction of the central axis of the roller) in a direction towards the rotation axis of the second roller 19, wherein the plurality of polyhedron-shaped positive projections are shaped to join with the corresponding negative projections at an area of embossing of the foil material to enable a homogeneously jointed embossed polyhedron-like shape in the foil (this limitation is one of intended use, but the projections on the surfaces of the respective cylinders can emboss a foil with its shape), and wherein the plurality of positive projections and the plurality of negative projections are configured to emboss the light-reflecting areas on the foil material that reflect light in line with a table of reflectivity values for the two-dimensional grid, according to an orientation and shape of each of the light-reflecting areas, thereby enabling a perception of the reflected light on a wide viewing angle covered by reflected light from the light-reflecting areas, for each of the light reflecting areas, a corresponding positive projection that is adjusted in an orientation and shape, in the two-dimensional grid, for embossing the light-reflecting areas on the foil (this recitation is a recitation of intended use, the roller system is capable of embossing a grid onto the surface of the substrate).
For claim 36:  Boegli teaches the device of claim 35, wherein each one of the plurality of the positive projections of the two-dimensional grid has a shape that is described by a base shape which has a base surface delimited by a base perimeter to be positioned on the surface of the first roller and a three-dimensional shape described by a three-dimensional shape-contour function, wherein for at least some of the positive projections, the shape is obtained by cutting- off a top of the base shape along an individual intersection of the base shape with an individual shape to obtain an individual form of the top side of the base shape, that is used to emboss a light-reflective area configured to have a reflectivity according to the table of reflectivity values for the two-dimensional grid, the remaining part of the base shape being the designed positive projection to be positioned at the surface of the first roller (see Fig. 4a, the plurality of positive projections 5 are formed in a two-dimensional grid as seen in Fig. 4a, having a square base perimeter, the three dimensional contour can be seen in Fig. 4a, the pyramid 5 has a top portion thereof cut-off as seen in Fig. 4a).
For claim 37:  Boegli et al. teaches the device of claim 35, wherein each one of the plurality of the positive projections of the two-dimensional grid has a shape that is described by a base shape which has a base surface delimited by a base perimeter configured to be positioned on the surface of the first roller (see Fig. 4a) and a three-dimensional shape described by a three-dimensional shape-contour function (see Fig. 4a, the general pyramid shape of elements 5), wherein for at least some of the positive projections, the shape is obtained by applying an individual three-dimensional gain-factor function to the base shape to obtain the designed positive projection, that is used to emboss a light-reflective area configured to have a reflectivity according to the table of reflectivity values for the two-dimensional grid, the individual three-dimensional gain-factor function being configured to be applied to the three-dimensional shape-contour function thereby such that the designed positive projection has the same base perimeter as the base shape (the method by which the device is made or its specifications arrived at does not distinguish the claim from the prior art), the designed positive projection has no part that overlaps beyond the base perimeter (see Fig. 4a, the projection 5 is a sloped pyramid that does not extend beyond its base), and any point in the contour of the designed positive projection is free from overlap with another point of the contour maintaining a base surface of the base shape configured to be positioned at the surface of the first roller (as can be seen in Fig. 4a) and, resulting in an overall deformation of the base shape in proportion to the individual gain factor.
For claim 38:  Boegli et al. teaches the device of claim 35, wherein each one of the plurality of the positive projections of the two-dimensional grid has a shape that is described by departing from a base shape which has a base surface delimited by a base perimeter configured to be positioned on the surface of the first roller (see Fig. 4a, a grid with square bases, the projections diminishing in width and length along the upward direction to form a pyramid) and a three-dimensional shape described by a three-dimensional shape-contour function (see Fig. 4a, a grid with square bases, the projections diminishing in width and length along the upward direction to form a pyramid), wherein for at least some of the positive projections, the shape is obtained by applying an individual three-dimensional offset function to the base shape to obtain the designed positive projection, that is used to emboss a light-reflective area configured to have a reflectivity according to the table of reflectivity values for the two-dimensional grid, the individual three-dimensional offset function being configured to be applied to the three-dimensional shape-contour function such that each value of the three-dimensional shape-contour function is changed from a respective individual height to a corresponding modified height, resulting in an overall deformation of the base shape in relation to the three-dimensional individual offset function (how the shape is arrived at does not distinguish its structure from the prior art of record).
For claim 39:  Boegli et al. teaches the device of claim 35, wherein the two-dimensional grid includes a tessellation of grid surfaces (see Fig. 4a, the grid surfaces can be sections of the roller surface joining each of the top points of the positive protrusions 5, forming a plurality of squares which constitute grid surfaces which together tesselate into a grid), each grid surface comprising a grid surface perimeter with a plurality of corners (see Fig. 5a, squares have a perimeter with four corners), wherein single ones of the plurality of positive projections are positioned at corresponding corners (by construction each of the projections is positioned at a corner and exactly one projection is positioned at each corner), each corner comprising at most a single positive projection (each projection defines exactly one corner and each corner thus has a single projection).
For claim 40:  Boegli et al. teaches the device of claim 35, wherein the two-dimensional grid comprises a tessellation of grid surfaces, each grid surface comprising a grid surface perimeter with a plurality of corners (see Fig. 4a, each grid surface can, for the purposes of this claim, be considered the entire square footprint of the pyramid constituting the projection 5), wherein single ones of the plurality of positive projections are positioned in corresponding individual grid surfaces, each individual grid surface comprising at most a single positive projection (consequently, each pyramid constituting individual grid surfaces comprises a single projection 5).
For claim 41:  Boegli et al. teaches the device of claim 35, wherein the two-dimensional grid is an unstructured grid (see Fig. 4a, and interpretations of the grid in the claims above, in each case, the grid is not physically structured but merely the arrangement of square sections of the roller circumferential surface).
For claim 42:  Boegli et al. teaches the device of claim 35, wherein the two-dimensional grid is a regular grid (see Fig. 4a, and interpretations of the grid in the claims above, in each case, the grid is not physically structured but merely the arrangement of square sections of the roller circumferential surface and is an arrangement of square elements on a cylindrical surface and thus a regular grid).
For claim 43:  Boegli et al. teaches the device of claim 42, wherein the two-dimensional regular grid includes one of a Cartesian grid, a rectilinear grid, or a curvilinear grid (see Fig. 4a, as the grid is arranged as a plurality of squares on a cylinder surface, it is a curvilinear grid).
For claim 44:  Boegli et al. teaches the device of claim 42, wherein the two-dimensional grid comprises: a plurality of rows and columns (see Fig. 4a, a grid having a plurality of rows and columns, the rows can be considered to run along the axial length of the cylinder, the columns orthogonally opposed), the tessellation of grid surfaces organized in the plurality of rows and columns (as seen in Fig. 4a, a plurality of rows aligned to run with the axial extension of the roller 18, the columns being orthogonally arranged along the circumferential direction, wherein single ones of the plurality of positive projections are positioned in corresponding individual grid surfaces in rows (see Fig. 4a, each grid surface has a single projection), the positive projections being spaced among each other according to a value of a first step function that describes a distance between grid surfaces in a direction of the row, wherein adjacent rows of positive projections are separated by a value of a second step function that describes a distance between grid surfaces in a direction of the column (this recitation assigns the spacing to a value in an arbitrary function, the spacing is a value which can be the value of a function which describes the distances recited).
For claim 46:  Boegli et al. teaches the device of claim 35, further comprising on the first roller at least on the surface in the perimeter, a relief topography comprising at least one of an elevation or a depression of the surface (see Fig. 4a, elevated elements 5), on the second roller a complementary relief topography complementary to the relief topography (see Fig. 4a, depressions 4), wherein the two-dimensional grid is projected onto the relief topography (see Fig. 4a).
For claim 47:  Boegli et al. teaches the device of claim 35, wherein each of the first roller and second roller includes, at their respective surface, positive and negative projections in surfaces of a plurality of perimeters, and the two-dimensional grid is different for each of at least two surfaces (see Fig. 4a, the positive and negative projections are offset so that they can match with each other as seen in Fig. 2).
For claim 49:  Boegli et al. teaches the device of claim 35; recitations to the foil do not further distinguish the device from the prior art of record since the foil is a material worked upon, not part of the device itself.  Nevertheless, Boegli et al. teaches that the foil material includes at least one of packaging material, packaging films (see paragraph 2), metallic foils (see paragraph 2), metallized papers, polymer films, and laminates (see paragraph 2).
For claim 51:  The apparatus taught by Boegli et al. applicable to claim 35 above appears to perform the method of claim 51 in routine operation.  The recitation “embossing the foil material to provide a plurality of light reflecting areas in line with a table of reflectivity of a two-dimensional grid…” appears to be satisfied for at least some grid which corresponds to the light reflectivity generated by the rollers as furnished rolling over the foil (taught by paragraph 2) in routine operation.
For claims 52-54:  See Rejection under 35 U.S.C. 112(b) above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Boegli (US PG Pub 2005/0279147) in view of Burgess (US Patent 6,302,998).
For claim 45:  Boegli teaches all of the limitations of claim 45 except that in each of the rows of positive projections, between two consecutive positive projections, a second negative projection is provided on the first roller, such that a plurality of second negative projections becomes arranged in the same row as the positive projections, the second negative projections of the row being regularly spaced among each other according to the value of the first step function, and wherein adjacent rows of second negative projections are separated by the value of the second step function, wherein each second negative projection extends from the surface of the first roller to a bottom side of the second negative projection in a direction towards the rotation axis of the first roller, further including, from one row to an adjacent row, providing next to a positive projection from the one row in the adjacent alignment a further second negative projection distant from the positive projection in column direction, wherein two consecutive second negative projections in a same column are separated by the value of the second function, the device further comprising: a plurality of second positive projections complementary to the second negative projections on the second roller, and the plurality of second negative projections joining with corresponding second positive projections at the light reflective areas of the foil material.
However, Burgess teaches an embossing cylinder providing so that in rows of positive projections, between two consecutive positive projections (see Fig. 2, between two positive projections 30 is a negative projective 32), a second negative projection is provided on the first roller, such that a plurality of second negative projections becomes arranged in the same row as the positive projections, the second negative projections of the row being regularly spaced among each other according to the value of the first step function (as seen in Fig. 2), and wherein adjacent rows of second negative projections are separated by the value of the second step function, wherein each second negative projection extends from the surface of the first roller to a bottom side of the second negative projection in a direction towards the rotation axis of the first roller (see Fig. 2, the negative projection 32 is an indentation by  48 into the roller towards the rotation axis of the roller), further including, from one row to an adjacent row, providing next to a positive projection from the one row in the adjacent alignment a further second negative projection distant from the positive projection in column direction, wherein two consecutive second negative projections in a same column are separated by the value of the second function, the device further comprising: a plurality of second positive projections complementary to the second negative projections on the second roller, and the plurality of second negative projections joining with corresponding second positive projections at the light reflective areas of the foil material (see Figs. 2, the projections in the cylinder 32 are formed to match with the projections on the cylinder 28, therefore producing interposed positive projections on the second cylinder corresponding to negative projections on the first cylinder).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Boegli by providing the surface structure as taught by Burgess for the purpose of generating protrusions on both sides of the web.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Boegli (US PG Pub 2005/0279147) in view of Espe (US PG Pub 2016/0193868).
For claim 48:  Boegli teaches all of the limitations of claim 48 except that the individual height is less or equal to 500 pm.  However, Espe teaches embossing a material with an embossing structure which is less than 500 pm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the height of the protrusions to be about 500 pm or less to form embossments that are 500 pm or less for the purpose of achieving a hydrophobic surface.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Boegli (US PG Pub 2005/0279147) in view of Boegli et al. (US PG Pub 2016/0200066).
For claim 50:  Boegli teaches all of the limitations of claim 50 except a quick-change device configured to operate the pair of rollers, the quick-change device including a housing with a first and a second mounting for receiving ra first roller carrier and a second roller carrier, respectively, the first roller carrier configured to fasten the first or the second roller which is driven via a drive and the second roller carrier configured to fasten the second or the first roller, respectively, the quick-change device configured to enable a pushing of the first roller carrier into the first mounting and the second roller carrier into the second mounting.  However, Boegli et al. ‘066 teaches a quick-change device 30 (see Figs. 18 and 19) configured to operate the pair of rollers 36, 37, the quick-change device including a housing 31 with a first and a second mounting 32, 33 for receiving a first roller carrier and a second roller carrier 34, 35, respectively, the first roller carrier configured to fasten the first or the second roller which is driven via a drive (see paragraph 103, see paragraph 67, male roller is the driving roller driven by a belt, driving the driven roller) and the second roller carrier configured to fasten the second or the first roller, respectively, the quick-change device configured to enable a pushing of the first roller carrier into the first mounting and the second roller carrier into the second mounting (see paragraph 103).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Boegli to provide the quick change device as taught by Boegli et al. ‘066 for the purpose of allowing expedient changing of rollers during printing changes or wearing of the rollers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID H BANH/             Primary Examiner, Art Unit 2853